311 S.W.3d 832 (2010)
Sharolynne Y. WALLER, Appellant,
v.
Corey A. ROGERS, Respondent.
No. ED 93525.
Missouri Court of Appeals, Eastern District, Division Four.
March 23, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 4, 2010.
Application for Transfer Denied June 29, 2010.
Sharolynne Y. Waller, St. Louis, MO, pro se.
Susan M. Herold, St. Louis, MO, for respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III., J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Sharolynne Y. Waller appeals from the trial court's grant of summary judgment in favor of Corey Rogers on Waller's Amended Petition containing parent's claims for medical expenses and for the loss of society and service of her sons. We have reviewed the briefs of the parties and the record on appeal and find no error. An extended opinion would serve no precedential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2009).